Exhibit 10.1




AGREEMENT
This Agreement (“Agreement”), dated December 15, 2019 (“Effective Date”), is by
and among Marathon Petroleum Corporation (the “Company”), MPLX LP (“MPLX”),
Elliott Associates, L.P., a Delaware limited partnership (“Elliott Associates”),
Elliott International, L.P., a Cayman Islands limited partnership (“Elliott
International”), and Elliott International Capital Advisors Inc., a Delaware
corporation (together with Elliott Associates and Elliott International, the
“Investors”). Each of the Company, MPLX and the Investors is a “Party” to this
Agreement and collectively they are the “Parties.”
RECITALS
A.
The Company and the Investors have engaged in various discussions and
communications concerning the matters set forth herein;

B.
Gregory Goff (“Mr. Goff”) has previously announced his intention to retire from
his position as a member and Executive Vice Chairman of the Board of Directors
of the Company (the “Board”); and

C.
The Parties have determined to come to an agreement with respect to certain
matters, as more fully described herein and in the press release attached hereto
as Exhibit A (the “Press Release”).

Accordingly, the Parties agree as follows:
1.Board Matters; Declassification; 2020 Annual Meeting.
(a)Effective as of the close of business on December 16, 2019, the Board shall
(i) accept the resignation of Mr. Goff from the Board and all committees thereof
and (ii) appoint Mr. Jonathan Cohen to serve as a Class I member of the Board
with a term expiring at the Company’s 2021 annual shareholder meeting (the “2021
Annual Meeting”) to fill the vacancy created by such resignation (the “New
Director”). To the extent that the Board does not comply with its obligations in
the preceding sentence, in addition to any remedies otherwise available under
this Agreement for a material breach of this Agreement by the Company, any
nomination by the Investors of director candidates for election to the Board at
the 2020 Annual Meeting submitted prior to December 23, 2019 shall be deemed
timely and valid.
(b)Effective upon the appointment of the New Director to the Board, the Board
shall appoint the New Director to the Special Committee of the Board that is
evaluating midstream alternatives (and any other committee that is evaluating
midstream alternatives formed during the Standstill Period) (the “Midstream
Committee”) and the committee of the Board that is conducting the search for a
new Chief Executive Officer (the “Search Committee”). The Board shall also
consider the New Director for appointment to its standing committees.




--------------------------------------------------------------------------------




(c)At least until the expiration of the Standstill Period (as defined herein),
the Board will maintain the New Director as a member of the Midstream Committee
and Search Committee.
(d)If, prior to the termination of the Standstill Period and at such time the
Investors beneficially own a “net long position” of at least 2% of the then
outstanding shares of Common Stock, the New Director resigns, refuses or is
unable to serve or fulfill his duties as a director, then the Company and the
Investors shall mutually agree on a replacement director who is Independent and
otherwise satisfies the Board membership criteria set forth in the Company’s
Corporate Governance Principles publicly disclosed as of the date hereof (a
“Replacement”). The Company shall promptly cause such a Replacement to be
appointed to the Board to serve the unexpired term of the New Director, and such
Replacement shall be considered the New Director, as the case may be, for all
purposes of this Agreement. As a condition to, and prior to, a Replacement’s
appointment to the Board, such proposed Replacement shall have provided the
Company with: (i) a completed D&O questionnaire (in the same form as the Company
provided to the Investors prior to the date hereof); (ii) a completed director
representation and agreement (in the same form as provided to the Investors
prior to the date hereof) and (iii) other information reasonably requested by
the Company of all of its directors in connection with assessing eligibility,
independence and other criteria applicable to outside directors or satisfying
compliance and legal obligations.
(e)The Company agrees that it will approve, submit to shareholders and recommend
a proposal at the Company’s 2020 annual shareholder meeting (the “2020 Annual
Meeting”) to approve an amendment to the Restated Certificate of Incorporation
of the Company (the “Charter”) to eliminate the classified structure of the
Board and provide for the annual election of all directors (the
“Declassification Proposal”), so that (i) at the 2020 Annual Meeting, each of
the directors in Class III will be elected to hold office for a term of one
year, (ii) at the 2021 Annual Meeting, each of the directors in Class I and what
is currently Class III will be elected for a term of one year, and (iii) at the
Company’s 2022 annual shareholder meeting (the “2022 Annual Meeting”), all of
the directors will be elected for a term of one year. The Company also agrees
that it will use its reasonable best efforts to cause the Declassification
Proposal to be approved by the holders of the requisite number of shares (at
least 80% of the Company’s outstanding shares), which efforts shall include the
engagement of two qualified proxy solicitors (one of which to be chosen by
Investors and reasonably acceptable to the Company) to solicit shareholders
(including by telephone).
(f)In connection with any annual or special meeting of the stockholders of the
Company (and any adjournments or postponements thereof) held during the
Standstill Period, the Investors will cause to be present for quorum purposes
and vote or cause to be voted all Voting Securities beneficially owned by any of
them or their respective Affiliates, and entitled to vote as of the record date
by any of them, (i) in favor of the election of the slate of directors proposed
by the Company in connection with the 2020 Annual Meeting and otherwise in favor
of any other directors serving on the Board as of the date of this


 
 
 

- 2 -
 

--------------------------------------------------------------------------------




Agreement who are nominated by the Board and (ii) otherwise in accordance with
the Board’s recommendation on any other proposals not related to an
Extraordinary Transaction (as defined below); provided, however, that in the
event that Institutional Shareholder Services Inc. (ISS) or Glass Lewis & Co.,
LLC (Glass Lewis) recommends otherwise with respect to the Company’s
“say-on-pay” proposal at any annual or special meeting of the stockholders of
the Company (and any adjournments or postponements thereof) held during the
Standstill Period, the Investors shall be permitted to vote in accordance with
the ISS or Glass Lewis recommendation with respect to the “say-on-pay” proposal.
(g)The Investors acknowledge that the New Director, upon appointment to the
Board, will serve as a member of the Board and will be governed by the Director
Appointee Representation and Agreement and the same protections and obligations
regarding confidentiality, conflicts of interest, related party transactions,
fiduciary duties, codes of conduct, trading and disclosure policies, director
resignation policy, and other governance guidelines and policies of the Company
as other non-management directors (collectively, “Company Policies”) and shall
be required to preserve the confidentiality of the Company’s business and
information, including discussions or matters considered in meetings of the
Board or committees thereof in accordance with their respective fiduciary
duties, applicable law and applicable Company Policies and shall have the same
rights and benefits, including with respect to insurance, indemnification,
compensation and fees, as are applicable to all non-management directors of the
Company. The Company agrees that (i) it will not amend any Company Policies in
any manner for the purpose of disqualifying any New Director and (ii) any
changes to the Company Policies, or new Company Policies, will be adopted in
good faith and not for the purpose of undermining, compromising or conflicting
with the arrangements contemplated by this Agreement. The Company has made
available to the Investors copies of the Company Policies relevant to the topics
referenced above as in effect on the date of this Agreement (including the
Company’s Corporate Governance Principles) prior to the date of this Agreement.
(h)The Investors represent, warrant and agree that each of the New Director and
any Replacement is not and will not become a party to any agreement, arrangement
or understanding with the Investors with respect to any direct or indirect
compensation, reimbursement or indemnification in connection with his or her
service or action as a director of the Company.
(i)Each of the Investors agrees that it will cause each of its Affiliates to
comply with such Investors’ obligations under this Agreement and shall be
responsible for the failure of any such Affiliate to do so. Each of the Company
and MPLX agrees that it shall cause its Affiliates and subsidiaries to comply
their obligations under this Agreement and shall be responsible for the failure
of any such Affiliate or subsidiary to do so. As used in this Agreement, the
term “Affiliate” will have the meaning set forth in Rule 12b-2 promulgated under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and will
include all persons or entities that, subsequent to the Effective Date, become
Affiliates of any person or entity referred to in this Agreement.


 
 
 

- 3 -
 

--------------------------------------------------------------------------------




2.Midstream Committee Advisor.
The Company agrees that the Investors shall have the right to designate an
Independent individual reasonably acceptable to the Company (such acceptance not
to be unreasonably withheld, conditioned or delayed) (the “Special Committee
Advisor”) to serve as an advisor to the Midstream Committee. The Special
Committee Advisor (i) shall receive copies of all documents distributed to the
Midstream Committee, including notice of all meetings (whether regular or
special) of the Midstream Committee at the same time notice is given to members
of the Midstream Committee, all written consents executed by the Midstream
Committee and all materials prepared for consideration at any meeting of the
Midstream Committee; (ii) shall be permitted to attend and participate, but not
vote, at all meetings (whether such meetings are held in person, telephonically
or otherwise) of the Midstream Committee; (iii) shall not owe any fiduciary
duties to the Company or its shareholders but shall be subject to the Company
Policies and execution of the Company’s Advisor Agreement and (iv) shall be
entitled to the rights customarily afforded to a board observer. Prior to the
termination of the Standstill Period and at such time the Investors beneficially
own a “net long position” of at least 2% of the then outstanding shares of
Common Stock, in the event the Special Committee Advisor withdraws or is
otherwise rendered unable or unwilling to serve as the Special Committee
Advisor, the Investors shall be entitled to designate a replacement advisor to
the Midstream Committee that is reasonably acceptable to the Company (such
acceptance not to be unreasonably withheld, conditioned or delayed), which
replacement shall be deemed to be the Special Committee Advisor for all purposes
under this Section 2, including that such replacement Special Committee Advisor
shall be subject to the Company Policies and execution of the Company’s Advisor
Agreement. In the event the evaluation of midstream alternatives is conducted by
the whole Board or any other committee thereof, the Special Committee Advisor
shall be entitled to the same rights with respect to the Board or such committee
with respect to matters pertaining to the evaluation of midstream alternatives.
The Company agrees that it will not take any action to limit dialogue between
the Special Committee Advisor and the Midstream Committee and will not restrict
members of the Board from speaking to the Special Committee Advisor (or suggest
that directors not do so), except as may be required pursuant to the Company
Policies.
3.Standstill
From the date of this Agreement until the earlier of (i) 35 days prior to the
first day of the time period established pursuant to the Company’s Bylaws for
shareholders to deliver notice to the Company of director nominations to be
brought before the 2021 Annual Meeting, (ii) October 12, 2020 and (iii) such
earlier time as the restrictions in this Section 3 terminate as provided herein
(such period, the “Standstill Period”), the Investors shall not, and shall cause
their Affiliates and their respective principals, directors, general partners,
officers, employees, and agents and representatives acting on their behalf
(collectively, “Restricted Persons”) not to, directly or indirectly, absent
prior express written invitation or authorization by the Company or the Board:


 
 
 

- 4 -
 

--------------------------------------------------------------------------------




(a)engage in any “solicitation” (as such term is defined under the Exchange Act)
of proxies or consents with respect to the election or removal of directors of
the Company or any other matter or proposal relating to the Company or become a
“participant” (as such term is defined in Instruction 3 to Item 4 of Schedule
14A promulgated under the Exchange Act) in any such solicitation of proxies or
consents (including, without limitation, by initiating, encouraging or
participating in any “withhold” or similar campaign);
(b)knowingly encourage or advise any Third Party or knowingly assist any Third
Party in encouraging or advising any other Person (i) with respect to the giving
or withholding of any proxy or consent relating to, or other authority to vote,
any Voting Securities, or (ii) in conducting any type of referendum (whether
binding or non-binding) relating to the Company (other than such encouragement
or advice that is consistent with Company management’s recommendation in
connection with such matter or otherwise specifically permitted under this
Agreement);
(c)seek, alone or in concert with others, election or appointment to, or
representation on, the Board or nominate or propose the nomination of, or
recommend the nomination of, any candidate to the Board except as set forth in
this Agreement;
(d)form, join or act in concert with any “group” as defined pursuant to Section
13(d) of the Exchange Act with respect to any Voting Securities, other than
solely with Affiliates of the Investors with respect to Voting Securities now or
hereafter owned by them;
(e)acquire, or offer, seek or agree to acquire, by purchase or otherwise, or
direct any Third Party in the acquisition of, any Voting Securities, or rights
or options to acquire any Voting Securities, or engage in any swap or hedging
transactions or other derivative agreements of any nature with respect to Voting
Securities, in each case, if such acquisition, offer, agreement or transaction
would result in the Investors having beneficial ownership or voting control of
more than 9.9% of the then-outstanding shares of Common Stock; provided, that
nothing herein will require Voting Securities to be sold solely to the extent
that the Investors exceed the ownership limit under this clause (e) as the
result of a share repurchase or similar Company action that reduces the number
of outstanding shares of Common Stock;
(f)make or in any way participate, either alone or in concert with others,
directly or indirectly, in any tender offer, exchange offer, merger,
consolidation, acquisition, business combination, recapitalization,
restructuring, liquidation, dissolution or similar extraordinary transaction
involving the Company or any of its subsidiaries or its or their respective
securities or assets (each, an “Extraordinary Transaction”); provided, however,
this Section 3(f) shall not restrict the Restricted Persons from tendering
shares, receiving payment for shares or otherwise participating in any
Extraordinary Transaction on the same basis as other shareholders of the Company
or any of its subsidiaries, or from participating in any Extraordinary
Transaction that has been approved by the Board;


 
 
 

- 5 -
 

--------------------------------------------------------------------------------




(g)enter into a voting trust, arrangement or agreement with respect to any
Voting Securities, or subject any Voting Securities to any voting trust,
arrangement or agreement, in each case other than (i) this Agreement, (ii)
solely with Affiliates of the Investors or (iii) granting proxies or consents
pursuant to a public solicitation and subject to the voting agreement set forth
in Section 1(f);
(h)make any request for stock list materials or other books and records of the
Company under Section 220 of the General Corporation Law of the State of
Delaware or other statutory or regulatory provisions providing for shareholder
access to books and records;
(i)institute, solicit, assist or join any litigation, arbitration or other
proceeding against or involving the Company or any of its current or former
directors or officers (including derivative actions) in order to effect or take
any of the actions expressly prohibited by this Section 3; provided, however,
that for the avoidance of doubt, the foregoing shall not prevent any Restricted
Person from (i) bringing litigation to enforce the provisions of this Agreement,
(ii) making counterclaims with respect to any proceeding initiated by, or on
behalf of, the Company against a Restricted Person, (iii) bringing bona fide
commercial disputes that do not relate to the subject matter of this Agreement
or (iv) exercising statutory appraisal rights; or
(j)make any request or submit any proposal to amend or waive the terms of this
Agreement, in each case which would reasonably be expected to result in a public
announcement of such request or proposal by the Company or the Investors;
provided, that the restrictions in this Section 3 shall terminate automatically
upon the earliest of: (i) as a nonexclusive remedy for any material breach of
this Agreement by the Company or MPLX, upon five (5) business days’ written
notice being delivered to the Company by the Investors following any such breach
if such breach has not been cured within such notice period; provided that the
Investors are not in material breach of this Agreement at the time such notice
is given or prior to the end of the notice period; (ii) the announcement by the
Company that it (x) has entered into a definitive agreement, or (y) is
negotiating with any Third Party regarding a commercially reasonable offer
(which it intends to pursue in good faith to enter into an Extraordinary
Transaction), in each case with respect to any Extraordinary Transaction that
would result in the acquisition by any Person of more than 50% of the Voting
Securities; (iii) the commencement of any tender or exchange offer (by any
Person other than the Investors or their Affiliates) which, if consummated,
would constitute an Extraordinary Transaction that would result in the
acquisition by any Person of more than 50% of the Voting Securities, where the
Company files with the Securities and Exchange Commission (the “SEC”) a Schedule
14D-9 (or any amendment thereto) that does not recommend that its shareholders
reject such tender or exchange offer (provided that nothing herein shall prevent
the Company from issuing a “stop, look and listen” communication pursuant to
Rule 14d-9(f) promulgated under the Exchange Act in response to the commencement
of any tender or exchange offer); (iv) following such time as Mr. Cohen or his
Replacement is not a member of the Board, such time as the Company


 
 
 

- 6 -
 

--------------------------------------------------------------------------------




files with the SEC or delivers to its shareholders any preliminary proxy
statement, definitive proxy statement or other proxy materials in connection
with the 2020 Annual Meeting that is inconsistent with the terms of this
Agreement; and (v) the adoption by the Board of any amendment to the Charter or
the Company’s Bylaws, each as in effect on the date hereof, that would
reasonably be expected to impair the ability of a shareholder to submit
nominations of individuals for election to the Board or shareholder proposals in
connection with any annual meeting to be held after the 2020 Annual Meeting.
Notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement shall prevent the Investors from making any factual statement made to
comply with any subpoena or other legal process or respond to a request for
information from any governmental authority with jurisdiction over the Investors
from whom information is sought (so long as such process or request did not
arise as a result of discretionary acts by the Investors or any of their
Affiliates). Notwithstanding the foregoing, nothing in this Agreement shall
restrict the ability of the Restricted Persons to grant any liens or
encumbrances on any claims or interests in favor of a bank or broker-dealer or
prime broker holding such claims or interests in custody or prime brokerage in
the ordinary course of business, which lien or encumbrance is released upon the
transfer of such claims or interests in accordance with the terms of the custody
or prime brokerage agreement(s), as applicable.
For the avoidance of doubt, nothing in this Agreement shall restrict or prohibit
the Investors or any other Restricted Person from making public its views on any
matter so long as such communications do not violate the restrictions set forth
in Section 3(b) above or constitute an ad hominem attack on, or otherwise
disparage, defame, slander or impugn the character of a person in violation of
Section 5 below.
4.Press Release.
Promptly following the execution and delivery of this Agreement (but no later
than 9:30 a.m. Eastern Time on December 16, 2019), the Company shall issue the
Press Release. As soon as practical following the execution and delivery of this
Agreement, the Company shall file a Current Report on Form 8-K, which shall be
in form and substance reasonably acceptable to the Company and the Investors.
Neither of (i) the Company, MPLX nor any of their Affiliates nor (ii) the
Investors nor any of their Affiliates shall make any public statement regarding
the subject matter of this Agreement or the matters set forth in the Press
Release prior to the issuance thereof.
5.Mutual Non-Disparagement; Private Communications.
(a)Except as required by law, the Investors on the one hand and each of the
Company and MPLX on the other hand covenants and agrees that, from the Effective
Date until the earlier of (i) the end of the Standstill Period and (ii) (A) in
the case of the obligations of the Investors, the fifth (5th) business day after
written notice is delivered by the Investors to the Company of a material breach
of this Agreement by the Company if such breach has not been cured within such
notice period, provided that the Investors are not in material breach of this
Agreement at the time such notice is given or prior to the end of the notice


 
 
 

- 7 -
 

--------------------------------------------------------------------------------




period and (B) in the case of the obligations of the Company and MPLX, the fifth
(5th) business day after written notice is delivered by the Company to the
Investors of a material breach of this Agreement by the Investors if such breach
has not been cured within such notice period, provided that the Company is not
in material breach of this Agreement at the time such notice is given or prior
to the end of the notice period, neither it nor any of their respective agents,
subsidiaries, affiliates, successors, assigns, officers, employees or directors
will in any way publicly or privately conduct an ad hominem attack on, or
otherwise disparage, defame, slander or impugn the character or reputation of
the Investors on the one hand and each of the Company and MPLX on the other hand
or any of their respective subsidiaries, affiliates, successors, assigns,
officers (including any current officer of such person or such person’s
subsidiaries who no longer serves in such capacity following the Effective
Date), current and former directors (including any current director of such
person or a person’s subsidiaries who no longer serves in such capacity
following the Effective Date), employees or advisors (in the case of any natural
person, solely to the extent such statement relates such person’s service at the
Company or MPLX) (such statements, “Disparaging Statements”). The foregoing
shall not restrict the ability of any person to comply with any subpoena or
other legal process or respond to a request for information from any
governmental authority with jurisdiction over the party from whom information is
sought.
(b)Each of the Company and MPLX agrees that the Investors and their respective
Affiliates, on the one hand, and the New Director and the Special Committee
Advisor, on the other hand, may directly engage in private communications and
discussions with one another, subject to the Company Policies, as applicable,
with reasonable prior notice to the Company, but without the need for
pre-approval or participation by any other Person. The Investors hereby
acknowledge that they are aware of their obligations under the United States
securities laws.
6.Defined Terms.
(a)“Associate” shall have the meaning set forth in Rule 12b-2 promulgated under
the Exchange Act (provided, that the term “Associates” in such definition shall
be deemed to be preceded by the word “controlled”) and shall include Persons who
become Associates of any Person subsequent to the date of this Agreement.
(b)“beneficially own” and “beneficial ownership” shall have the respective
meanings set forth in Rule 13d-3 promulgated by the SEC under the Exchange Act;
(c)“Common Stock” means the shares of common stock, par value $.01 per share of
the Company.
(d)“Independent” means a Person who (i) is not an employee, director, general
partner, manager, trustee or other fiduciary of an Investor or of any Affiliate
of an Investor and (ii) qualifies as an independent director of the Company
under the Company’s independence guidelines applicable to non-management
directors (as interpreted and determined by the Board) and the listing rules of
the New York Stock Exchange.


 
 
 

- 8 -
 

--------------------------------------------------------------------------------




(e)“Person” shall be interpreted broadly to include, among others, any
individual, general or limited partnership, corporation, limited liability or
unlimited liability company, joint venture, estate, trust, group, association or
other entity of any kind or structure.
(f)“Third Party” means any Person that is not (i) a party to this Agreement or
an Affiliate thereof, (ii) a director or officer of the Company or (iii) legal
counsel to any party to this Agreement.
(g)“Voting Securities” shall mean the shares of Common Stock and any other
securities of the Company entitled to vote in the election of directors, or
securities convertible into, or exercisable or exchangeable for, such shares,
whether or not subject to the passage of time or other contingencies.
7.Representations and Warranties of the Company and MPLX.
The Company and MPLX represent and warrant to the Investors that (a) the Company
and MPLX have the corporate power and authority to execute and deliver this
Agreement, (b) this Agreement has been duly and validly authorized, executed and
delivered by the Company and MPLX, constitutes a valid, binding obligation of
the Company and MPLX and is enforceable against the Company and MPLX in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors or by
general equity principles (collectively, “Enforceability Exceptions”), and (c)
the execution, delivery and performance of this Agreement by the Company and
MPLX does not and will not (i) violate or conflict with any law, rule,
regulation, order, judgment or decree applicable to the Company or MPLX or (ii)
result in any breach or violation of or constitute a default (or any event that
with notice or lapse of time or both could constitute a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding
or arrangement to which the Company or MPLX is a party or by which it is bound.
The Company represents and warrants to the Investors that as of the date hereof
no shareholder of the Company other than the Investors or their Affiliates (a)
has requested the form of written questionnaire and form of written
representation and agreement referenced in Section 2.10(e) of the Company’s
Bylaws in connection with the 2020 Annual Meeting, or (b) has notified the
Company of its intention to nominate directors at the 2020 Annual Meeting.
8.Representations and Warranties of the Investors.
Each of the Investors represents and warrants to the Company and MPLX that (a)
each of the Investors’ authorized signatories named on the signature page of
this Agreement has the power and authority to execute and deliver this Agreement
and any other documents or agreements to be entered into in connection with this
Agreement, (b) this Agreement has been duly and validly authorized, executed and
delivered by each Investor, constitutes a valid, binding obligation of each
Investor and is enforceable against


 
 
 

- 9 -
 

--------------------------------------------------------------------------------




each Investor in accordance with its terms, except as such enforcement may be
limited by the Enforceability Exceptions, (c) the execution of this Agreement,
the consummation of any of the transactions contemplated by the Agreement and
the fulfillment of the terms of this Agreement, in each case in accordance with
the terms of this Agreement, will not conflict with or result in a breach or
violation of the organizational documents of any Investor as in effect on the
Effective Date, (d) the execution, delivery and performance of this Agreement by
each Investor does not and will not (i) violate or conflict with any law, rule,
regulation, order, judgment or decree applicable to such Investor or (ii) result
in any breach or violation of or constitute a default (or any event that with
notice or lapse of time or both could constitute a breach, violation or default)
under or pursuant to, or result in the loss of a material benefit under, or give
any right of termination, amendment, acceleration or cancellation of, any
organizational document, agreement, contract, commitment, understanding or
arrangement to which such Investor is a party or by which it is bound.
9.Interpretation.
When a reference is made in this Agreement to a section, such reference shall be
to a section of this Agreement, unless otherwise indicated. The headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
“include,” “includes” and “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” The words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. The word “will” shall be construed to have the same meaning as
the word “shall.” The words “date hereof” will refer to the date of this
Agreement. The word “or” is not exclusive. The definitions contained in this
Agreement are applicable to the singular as well as the plural forms of such
terms. Any agreement, instrument, law, rule or statute defined or referred to
herein means, unless otherwise indicated, such agreement, instrument, law, rule
or statute as from time to time amended, modified or supplemented. Each of the
parties acknowledges that it has been represented by counsel of its choice
throughout all negotiations that have preceded the execution of this Agreement,
and that it has executed this Agreement with the advice of such counsel. Each
party hereto and its counsel cooperated and participated in the drafting and
preparation of this Agreement, and any and all drafts relating thereto exchanged
among the parties shall be deemed the work product of all of the parties and may
not be construed against any party by reason of its drafting or preparation.
Accordingly, any rule of law or any legal decision that would require
interpretation of any ambiguities in this Agreement against any party that
drafted or prepared it is of no application and is hereby expressly waived by
each of the parties, and any controversy over interpretations of this Agreement
shall be decided without regard to events of drafting or preparation.
Notwithstanding anything contained in the definitions of “Affiliate” or
“Associates” to the contrary, for purposes of this Agreement (i) the covenants
applicable to each Investor as set forth in this Agreement shall only require
such Investor to cause its portfolio companies to take or refrain from taking
action to the extent such Investor has a contractual, legal or other right or
ability to cause such portfolio company to take or refrain from taking such
action (provided


 
 
 

- 10 -
 

--------------------------------------------------------------------------------




that it shall also constitute a breach of any such covenant for any Investor to
request, instruct or direct any of its portfolio companies to take any action or
fail to take any action which action or failure to act would if taken by such
Investor constitute a breach of this Agreement) and (ii) the representations and
warranties applicable to each Investor as set forth in this Agreement shall only
be made to the knowledge of such Investor to the extent such representations and
warranties relate to the portfolio companies of such Investor.
10.Specific Performance.
The Investors, on the one hand, and the Company and MPLX, on the other hand,
acknowledge and agree that irreparable injury to the other Party would occur if
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached and that such injury would not
be adequately compensable by the remedies available at law (including the
payment of money damages). The Parties accordingly agree that the Investors, on
the one hand, and the Company and/or MPLX, on the other hand (as applicable,
“Moving Party”), will each be entitled to specific enforcement of, and
injunctive relief to prevent any violation of, the terms of this Agreement and
the other Party will not take action, directly or indirectly, in opposition to
such relief sought by the Moving Party on the ground that any other remedy or
relief is available at law or in equity. This Section 10 is not the exclusive
remedy for any violation of this Agreement.
11.Severability.
If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
will remain in full force and will in no way be affected, impaired or
invalidated. The Parties hereby stipulate and declare it to be their intention
that the Parties would have executed the remaining terms, provisions, covenants
and restrictions without including any such term, provision, covenant or
restriction that may after the Effective Date be declared invalid, void or
unenforceable. In addition, the Parties agree to use their best efforts to agree
upon and substitute a valid and enforceable term, provision, covenant or
restriction for any such term, provision, covenant or restriction that is held
invalid, void or unenforceable by a court of competent jurisdiction.
12.Applicable Law.
This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware without giving effect to the choice of law principles of
such state. Each Party hereby irrevocably and unconditionally consents to the
exclusive institution and resolution of any action, suit or proceeding of any
kind or nature with respect to or arising out of this agreement brought by any
party hereto in the state courts (or, if such state courts do not have
jurisdiction, federal courts) of the State of Delaware. Each Party hereby
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of this agreement in such court, and
further irrevocably


 
 
 

- 11 -
 

--------------------------------------------------------------------------------




and unconditionally waives and agrees not to plead or claim in any such court
that any such action, suit or proceeding brought in any such court has been
brought in an inconvenient forum. The Parties agree that a final judgment in any
such dispute shall be conclusive and may be enforced in other jurisdictions by
suits on the judgment or in any other manner provided by law. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF, OR RELATING TO, THIS AGREEMENT.
13.Counterparts.
This Agreement may be executed in multiple counterparts, each of which is an
original and which collectively are a single instrument, effective when
counterparts have been signed by each Party and delivered to the other Party
(including by means of electronic delivery or facsimile).
14.Entire Agreement; Amendment and Waiver; Successors and Assigns; Third Party
Beneficiaries.
This Agreement and the agreements referenced herein contain the entire
understanding of the Parties with respect to its subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings between the Parties other than those expressly set forth or
referenced in this Agreement. No modifications of this Agreement can be made
except in writing signed by an authorized representative of each of the Company
and the Investors. No failure on the part of any Party to exercise, and no delay
in exercising, any right, power or remedy under this Agreement will operate as a
waiver, nor will any single or partial exercise of such right, power or remedy
by such Party preclude any other or further exercise of that or any other right,
power or remedy. All remedies hereunder are cumulative and are not exclusive of
any other remedies provided by law. The terms and conditions of this Agreement
will be binding upon, inure to the benefit of and be enforceable by the Parties
and their successors, heirs, executors, legal representatives and permitted
assigns. No Party will assign this Agreement or any rights or obligations under
this Agreement without the advance written consent of the other Party. This
Agreement is solely for the benefit of the Parties and is not enforceable by any
other persons.
[The remainder of this page is intentionally blank.]




 
 
 

- 12 -
 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the Effective Date.
 
MARATHON PETROLEUM CORPORATION
 
 
 
 
 
By:
 
/s/ Gary R. Heminger
 
Name:
 
Gary R. Heminger
 
Title:
 
Chief Executive Officer
 
 
 
 
 
MPLX LP
 
 
 
 
 
By:
 
MPLX GP LLC, its General Partner
 
By:
 
/s/ Gary R. Heminger
 
Name:
 
Gary R. Heminger
 
Title:
 
Chairman











 
 
 

[Signature Page to Agreement]



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the Effective Date.


 
ELLIOTT ASSOCIATES, L.P.
 
 
By: Elliott Capital Advisors, L.P., as general partner
By: Braxton Associates, Inc., as general partner
 
 
 
 
By:
/s/ Elliot Greenberg
 
 
Name: Elliot Greenberg
 
 
Title: Vice President



 
ELLIOTT INTERNATIONAL, L.P.
 
 
By: Elliott International Capital Advisors Inc., as attorney-in-fact


 
By:
/s/ Elliot Greenberg
 
 
Name: Elliot Greenberg
 
 
Title: Vice President



 
ELLIOTT INTERNATIONAL CAPITAL ADVISORS INC.
 
 
 
By:
/s/ Elliot Greenberg
 
 
Name: Elliot Greenberg
 
 
Title: Vice President











 
 
 

[Signature Page to Agreement]



--------------------------------------------------------------------------------






EXHIBIT A


Press Release
See attached.












 
 
 




--------------------------------------------------------------------------------





mpcearningsreleimagea01aa01.gif [mpcearningsreleimagea01aa01.gif]
Marathon Petroleum Corp. Announces Appointment of New Director and
Provides Update on Strategic Initiatives


FINDLAY, Ohio, Dec. 16, 2019 – Marathon Petroleum Corp. (NYSE: MPC) today
announced that it has entered into an agreement with Elliott Management and will
appoint Jonathan Z. Cohen to the company’s board of directors, effective Dec.
16, 2019. Mr. Cohen will fill the seat of retiring executive and board member
Greg Goff.


Cohen brings broad industry and financial experience to the board, including as
a founder and executive of multiple energy-related businesses in the exploration
and production, and midstream sectors. Among others, he was co-founder and vice
chairman of Atlas Energy, Inc.; co-founder of Atlas Pipeline Partners, LP; and
co-founder of the general partner of Arc Logistics Partners LP. Mr. Cohen
currently serves as chairman of the board of directors of Falcon Minerals
Corporation and previously served on the board of directors of Energen Corp. He
received his Bachelor of Arts degree from the University of Pennsylvania and his
Juris Doctor from American University School of Law.


“We are pleased to welcome Jonathan to the MPC board,” said Gary R. Heminger,
MPC chairman and chief executive officer. Cohen joins the board with valuable
executive leadership experience in the energy and natural resources industry.
“We look forward to his contributions as we continue executing on our strategic
initiatives,” said Heminger.


Mr. Cohen will serve on the special committee of the MPC board charged with
evaluating options for the midstream business, as well as the special committee
of the MPC board charged with overseeing the MPC CEO search process, which
continues to progress.


Elliott’s Senior Portfolio Manager John Pike and Associate Portfolio Manager
Phillip Zeigler commented on Mr. Cohen’s appointment to the board: “We believe
Jonathan will be a positive addition to the MPC board and the special committees
given his extensive energy experience and financial expertise. We look forward
to the continued progress of the company’s ongoing strategic initiatives and
think Jonathan will add a valuable perspective to those efforts.”


Additionally, MPC announced today its agreement to the addition of an
independent advisor to serve in a non-voting capacity as advisor to the special
committee of the MPC board evaluating midstream options. The MPC board expects
to provide an update on the work of the special midstream committee in the first
quarter of 2020.


As announced on Oct. 31, 2019, MPC intends to separate Speedway into an
independent, publicly traded company, creating the largest U.S. listed
convenience store operator. In an update, MPC today announced that work on the
separation is progressing well and the company is targeting early fourth quarter
2020 for completion of the transaction, subject to customary closing conditions
and regulatory approvals.


###


About Marathon Petroleum Corporation


Marathon Petroleum Corporation (MPC) is a leading, integrated, downstream energy
company headquartered in Findlay, Ohio. The company operates the nation's
largest refining system with more than 3 million barrels per day of crude oil
capacity across 16 refineries. MPC's marketing system includes branded locations
across the United States, including Marathon brand retail outlets. Speedway LLC,
an MPC subsidiary, owns and operates retail convenience




--------------------------------------------------------------------------------




stores across the United States. MPC also owns the general partner and majority
limited partner interest in MPLX LP, a midstream company which owns and operates
gathering, processing, and fractionation assets, as well as crude oil and light
product transportation and logistics infrastructure. More information is
available at www.marathonpetroleum.com.


Investor Relations Contacts: (419) 421-2071
Kristina Kazarian, Vice President, Investor Relations
Taryn Erie, Manager, Investor Relations
Doug Wendt, Manager, Investor Relations


Media Contacts:
Hamish Banks, Vice President, Corporate Communications (419) 421-2521
Jamal Kheiry, Manager, Corporate Communications (419) 421-3312


Forward-Looking Statements
This press release contains forward-looking statements within the meaning of
federal securities laws regarding Marathon Petroleum Corporation (MPC). These
forward-looking statements relate to, among other things, expectations,
estimates and projections concerning the business and operations, strategy and
value creation plans of MPC. In accordance with "safe harbor" provisions of the
Private Securities Litigation Reform Act of 1995, these statements are
accompanied by cautionary language identifying important factors, though not
necessarily all such factors, that could cause future outcomes to differ
materially from those set forth in the forward-looking statements. You can
identify forward-looking statements by words such as "anticipate," "believe,"
"commitment," "could," "design," "estimate," "expect," "forecast," "goal,"
"guidance," "imply," "intend," "may," "objective," "opportunity," "outlook,"
"plan," "policy," "position," "potential," "predict," "priority," "progress,"
"project," "proposition," "prospective," "pursue," "seek," "should," "strategy,"
"target," "would," "will" or other similar expressions that convey the
uncertainty of future events or outcomes. Such forward-looking statements are
not guarantees of future performance and are subject to risks, uncertainties and
other factors, some of which are beyond the company's control and are difficult
to predict. Factors that could cause MPC's actual results to differ materially
from those implied in the forward-looking statements include but are not limited
to: with respect to the planned Speedway separation, the ability to successfully
complete the separation within the expected timeframe or at all, based on
numerous factors including the macroeconomic environment, credit markets and
equity markets, our ability to satisfy customary conditions, and the ability to
achieve the strategic and other objectives discussed herein; with respect to the
midstream review, our ability to achieve the strategic and other objectives
related to the strategic review discussed herein; and the factors set forth
under the heading "Risk Factors" in MPC's Annual Report on Form 10-K for the
year ended Dec. 31, 2018, and in Forms 10-Q, filed with the SEC. Copies of MPC's
Form 10-K and Forms 10-Q are available on the SEC website, MPC's website at
https://www.marathonpetroleum.com/Investors/ or by contacting MPC's Investor
Relations office.
We have based our forward-looking statements on our current expectations,
estimates and projections about our business and industry. We caution that these
statements are not guarantees of future performance and you should not rely
unduly on them, as they involve risks, uncertainties, and assumptions that we
cannot predict. In addition, we have based many of these forward-looking
statements on assumptions about future events that may prove to be inaccurate.
While our management considers these assumptions to be reasonable, they are
inherently subject to significant business, economic, competitive, regulatory
and other risks, contingencies and uncertainties, most of which are difficult to
predict and many of which are beyond our control. Accordingly, our actual
results may differ materially from the future performance that we have expressed
or forecast in our forward-looking statements. We undertake no obligation to
update any forward-looking statements except to the extent required by
applicable law.




